Filed by Frontier Communications Corporation Pursuant to Rule 425 under the Securities Act of 1933 and Deemed Filed Pursuant to Rule 14a-12 Under the Securities Exchange Act of 1934 Subject Company: Frontier Communications Corporation Commission File No. 001-11001 The following email message was sent by Maggie Wilderotter to all Frontier employees on May 30, 2009: Hi everyone, the past 3 weeks have been very busy since we announced the acquisition of 5Million access lines from Verizon. This is truly a transformational transaction for our company and will give us stability and scale to be viable in the long run. We know how to operate communications services businesses in rural America. We are good at it and we can bring our capabilities to these new markets. I believe we can right size these markets by extending broadband to customers, bringing in our bundles and improving the customer experience. This will enable us to grow revenues.
